Court of Appeals, State of Michigan

                                                ORDER

                                                                          Douglas B. Shapiro
Estate of Catherine Dawn Skidmore   v   Consumers Energy Company            Presiding Judge


Docket No.    323757                                                      Peter D. O'Connell


LC No.        2012-001595 NH                                              Stephen L. Borrello
                                                                            Judges



              The Court orders that the motions for reconsideration are GRANTED, and this Court's
opinion issued January 19, 2016 is hereby VACATED. A new opinion is attached to this order.




O'Connell, J., would deny both motions for reconsideration.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               MAY ·2 4 2016
                                         Date
                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re Estate of CATHERINE DAWN SKIDMORE.


RALPH SKIDMORE, JR., Individually and as                           FOR PUBLICATION
Personal Representative for the Estate of                          May 24, 2016
CATHERINE DAWN SKIDMORE,                                           9:25 a.m.

              Plaintiff-Appellant,

v                                                                  No. 323757
                                                                   Calhoun Circuit Court
CONSUMERS ENERGY COMPANY,                                          LC No. 2012-001595-NH

              Defendant-Appellee.


                                     ON RECONSIDERATION

Before: SHAPIRO, P.J., and O’CONNELL and BORRELLO, JJ.

PER CURIAM

        Defendant Consumers Energy Company is an electrical utility and transmits high-power
electricity over elevated wires. Shortly after dark, on July 19, 2011, one of Consumers’ high-
voltage power lines fell to the ground in a residential neighborhood. Catherine Skidmore
(Cathy) was electrocuted when she came into contact with the fallen line. Plaintiff Ralph
Skidmore, individually and as personal representative of his wife’s estate brought suit, alleging
that the elevated power line fell due to a failure by Consumers to exercise reasonable care to
maintain its lines and that Consumers’ negligence was a proximate cause of his wife’s death.
Consumers filed a motion for summary disposition, asserting that it was not reasonably
foreseeable that Cathy would run to the house where the downed power line had fallen and that it
therefore owed her no duty. The trial court agreed and granted summary disposition. We
reversed and remanded. Both plaintiff and defendant timely filed motions for reconsideration
asserting that our opinion required clarification and we granted both motions. We again reverse
and remand.




                                               -1-
                                I. FACTUAL BACKGROUND

       Cathy was electrocuted as she ran onto the side yard of her across-the-street neighbor,
Roddy Cooper, and came in contact with a high voltage wire that was on the ground. The
incident occurred after dark.

        Cooper’s house sat on the corner of Shirley Avenue and Winnifred Street. Its front door
and enclosed porch faced onto Shirley and it had a long side yard fronting on Winnifred with
several windows. The Skidmores lived on Winnifred, directly across the street from Cooper’s
side yard. At the end of the long side yard, where the back yard began, there was a driveway on
which Cooper’s red van was parked.

                          A. EYEWITNESSES TO THE INCIDENT

        The lower court record contains portions of the deposition testimony of four eyewitnesses
to the incident. Ralph Skidmore (Ralph), James Beam, and Don Stutzman viewed the events
from outside Cooper’s house, and Cooper viewed the events from inside his house. Each
eyewitness testified that the evening of July 19, 2011 was warm and calm and that shortly after
dark they heard a loud boom and the street lights in the area went out. Beam, Stutzman, and
Ralph all observed sparks and light at the red van in Cooper’s driveway. Concerned that the van
might explode or set fire to Cooper’s house, Beam, Stutzman, and Cathy each went to Cooper’s
house to warn him.

                              1. JAMES BEAM’S TESTIMONY

        Beam testified that that after hearing the boom he stepped out onto his porch at which
point “I seen (sic) the sparks on top of the van which was flashing light.” Stutzman was next to
him and together they ran to Cooper’s house “to let them know that their van had sparks shooting
off of it. It looked like it was going to catch on fire, maybe explode. It was just kind of a
panicked instinct, I guess, to try to warn them to get away from it.”1 He and Stutzman banged on
the front door and front window and yelled to Cooper that there was a fire. While he was at the
front of Cooper’s house, Beam saw Cathy run across Winnifred Street going from her house to
Cooper’s side yard. As she entered Cooper’s side yard, Beam yelled “stop” but Cathy did not
turn in his direction and he did not know if she heard him. He then heard a “loud pop” and
“[s]he dropped to the ground and burst into flames.” Cathy’s husband, Ralph, came running over
with a fire extinguisher, which Stutzman took from him and used to try to put out the flames.

       On cross-examination by plaintiff’s counsel, Beam was asked whether he had seen the
power line in the grass before Cathy came into contact with it. He testified as follows:




1
  When asked what he and Stutzman planned to do next if Cooper did not come to the door he
stated, “[t]here was no planning. There was no thought. It was just a reaction to an emergency.”



                                               -2-
              Q. Now you talked to counsel about Mrs. Skidmore coming in contact
       with the wire . . . and things of that nature. Is it fair to say, Mr. Beam, that before
       she contacted the wire you didn’t actually know it was even in the yard?

               A. Yes.

              Q. Was there any sparking that you saw at any point prior to the accident,
       sparking on the grass?

               A. No.

               Q. Anything that would suggest to you visibly that a power line was
       laying in the grass?

               A. No.

                                      2. DON STUTZMAN

        Stutzman testified that he heard a loud pop and went outside with Beam to see what was
going on. He testified that he could see sparks in two places, at the transformer at the top of the
utility pole at Shirley and Winnifred and by Cooper’s van in the driveway on Winnifred.
Although he could not see the rest of the line, he concluded that it was somewhere along the side
of Cooper’s house. When he saw Cathy “fast walk[ing]” into the side yard he yelled for her to
stop, but could not tell if she heard him over the noise. He testified:

               Q. Did it look like she heard you?

               A. Can’t tell.

               Q. And so you saw Mrs. Skidmore come in contact with the wire?

               A. Not visually seen it, but she was there one minute and gone the next.

               Q. So you saw her walking across the yard and then just fall?

               A. Correct.

               Q. And you’re assuming that’s because she touched the wire?

               A. Yes.

        Stutzman also testified that until Cathy went down and caught fire, there had been no fire
in the yard and that the area had been dark. When asked to further describe the visibility of the
wire. He stated that it was dark and that the line was “black-grey.” He stated that “you can
barely pick out most of [the] lines. So it’s dark outside and you can’t see anything, it’s kinda
hard to see a black line.” He explained:

              Q. Was there any sparking or lighting in the proximity of the line on the
       grass before that incident?


                                                -3-
               A. Not that I could see.

               Q. Was there anything at all visually that would tell somebody running by
       there that there was a power line in the grass at that time.

               A. No.

After Cathy fell to ground and caught fire, Ralph approached with a fire extinguisher. Stutzman
took it from him, went to Cathy, and sprayed her with it.

                                      3. RODDY COOPER

        According to Cooper, the power line that broke runs above the southeastern corner of his
house. Cooper heard a loud boom, followed by a brilliant flash and a buzzing sound. He looked
out his back door and saw flames and a wire on the ground next to his van and he saw the wire
sliding toward a bush. He realized a power line had come down, so he called 911. While he was
speaking with the 911 operator he heard several people (apparently Beam and Stutzman)
knocking at his front door. He heard various people yelling “Fire.” He stood at his dining room
window, which is about halfway along the side of the house. He could see across the street to
the Skidmore house. He saw Cathy who lived across the street come out onto her side porch and
call out, “Oh, my God, there’s a fire. Ralph, Ralph.” As he looked from the dining room
window to the rear of the house (his left as he stood looking out the dining room window), he
saw sparks and flames by the van. To his right, along the side yard there were no flames or
sparks. Nor were there any by the kitchen windows that were between the dining room and the
driveway.

        Cooper was asked whether there was any reason that Cathy would have had trouble
“seei[ing] a power line down when she ran across from her house to warn you at your house?”
He answered that “it was dark out in the yard. I didn’t even see the line. I couldn’t see the line
and I was right there.” He stated that the line was sparking and arcing by the back door next to
the van, “but out in the yard or wherever it came from, I couldn’t see where it was going from
there. . . . The only lights that I could see out there was street lights and window lights in the
distance but everything in between was black. I mean I saw a silhouette. Even after Cathy was
down, I saw a silhouette of people in the road and they were just dark shadow. They were dark
shadows. It was dark out there.”

                                    4. RALPH SKIDMORE

        Ralph testified that as he was getting into bed that evening at about 10:00 p.m. the lights
flickered briefly. A few minutes later, Cathy, who was in the front room of the house where the
window looked across the street, called out that the Cooper’s van was on fire and that she was
afraid it would explode. Ralph came to the front room and looked out the window with Cathy
and saw that “the van was on fire. You could see it glowing and everything.” They saw
“sparks” and “bright flashes of light” on the side of the van facing toward the rear of the Cooper
house. He heard sounds that “sounded like someone was welding.” Ralph stated, “I thought the
van was on fire. I’m not sure exactly what was making all the sparks and the smoke and
everything . . . In my mind, there was something going on with the power lines.” He agreed that
he thought a power line had likely fallen.


                                                -4-
       According to Ralph, Cathy made no statements to him other than that she thought the van
was on fire and that they needed to get Cooper out of his house. She said she thought the van
might explode and she ran out of the house to warn him. Ralph followed her outside and saw her
run towards Cooper’s dining room windows inside of which he could see Cooper standing. He
then saw her fall and catch fire.

       Cathy died from her injuries.

B. TESTIMONY CONCERNING DEFENDANT’S ALLEGED FAILURE TO SECURE AND
                 MAINTAIN ITS ELEVATED POWER LINE

         According to Ralph, the power lines in the neighborhood had been a problem for about
25 years, and the power would go out two or three times a summer. Stutzman and Beam also
testified about frequent power outages and electrical problems. Ralph testified that following a
windstorm in May 2011, Consumers worked on the lines but neighbors complained about the
power lines being too tight, including the line that broke on the night of the accident. Beam
testified that the line in question had been suspended from a short pole anchored to the remaining
portion of the original pole that had broken during May storm.

         Ralph testified that a power line had also fallen one year before the accident, and Cooper
testified that the subject incident was the second consecutive summer that a high voltage line had
fallen in his yard. Cooper testified that he told the workers that the trees needed to be trimmed
and neighbors had complained about the trees causing arcing and sparking during wind and rain.
James Leahy, a journeyman line worker, testified that if a tree touches a line and causes a
repeated arc, the power line may fall. However, other deponents testified that there are many
reasons why a power line could fall, including the activities of weather and animals.

       Dr. Campbell Laird, one of the estate’s experts, opined that Consumers lacked a
“systematic inspection system” for the maintenance of vegetation surrounding power lines.
Laird averred that a properly maintained power line should not fall absent some trauma to the
line. Richard L. Buchanan, a public-utility expert, opined that Cathy’s death was caused by poor
vegetation management. Buchanan asserted that the 2010 incident with the power line should
have alerted Consumers about the condition of the power lines in Cathy’s neighborhood.
Buchanan concluded that Consumers violated industry standards by failing to conduct
preventative vegetation trimming.

                                 II. STANDARD OF REVIEW

        This Court reviews de novo the trial court’s decision on a motion for summary
disposition. Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). When a party
moves for summary disposition under MCR 2.116(C)(8) and (10), and the trial court considers
documents outside the pleadings when deciding the motion, we review the trial court’s decision
under MCR 2.116(C)(10). Hughes v Region VII Area Agency on Aging, 277 Mich. App. 268, 273;
744 NW2d 10 (2007). A party is entitled to summary disposition under MCR 2.116(C)(10) if
“there is no genuine issue of material fact and the moving party is entitled to judgment as a
matter of law.” Id. A genuine issue of material fact exists if, when viewing the record in the
light most favorable to the nonmoving party, reasonable minds could differ on the issue.



                                                -5-
Gorman v American Honda Motor Co, Inc, 302 Mich. App. 113, 116; 839 NW2d 223 (2013).
Whether a defendant owed a plaintiff a duty is a question of law that this Court reviews de novo.
In re Certified Question From the Fourteenth Dist Court of Appeals of Texas, 479 Mich. 498,
504; 740 NW2d 206 (2007).

                                            III. DUTY

        To prove negligence, a plaintiff must show that (1) the defendant owed the plaintiff a
duty of care, (2) the defendant breached that duty, (3) the plaintiff was injured, and (4) the
defendant’s breach caused the plaintiff’s injury. Henry v Dow Chemical Co, 473 Mich. 63, 71-
72; 701 NW2d 684 (2005). “Every person engaged in the performance of an undertaking has a
duty to use due care or to not unreasonably endanger the person or property of others.” Hill v
Sears, Roebuck & Co, 492 Mich. 651, 660; 822 NW2d 190 (2012). But if it is not foreseeable
that the defendant’s conduct could pose a risk of injury to a person with whom the defendant has
a relationship, then there is no duty not to engage in that conduct. Certified Question, 479 Mich.
at 508.

         The extent of duty that an electric utility company owes the public has been a topic of
this state’s jurisprudence for over a century. See Huber v Twin City Gen Electric Co, 168 Mich.
531; 134 N.W. 980 (1912); Laney v Consumers Power Company, 418 Mich. 180; 341 NW2d 106
(1983).

       The issue was extensively explored in Schultz v Consumers Power Co, 443 Mich. 445;
506 NW2d 175 (1993). In Schultz, the plaintiff’s decedent was electrocuted while helping a
friend paint his house. Id. at 447. The plaintiff’s decedent was moving a 27-foot aluminum
extension ladder and was electrocuted although the ladder never touched the elevated wires. Id.
at 448. The plaintiff alleged that a fray in the wire, resulting from inadequate maintenance,
allowed the electrical current to arc, i.e. jump through the air, to the nearby ladder. Id. at 448-
449.

        Our Supreme Court held that “a power company has an obligation to reasonably inspect
and repair wires and other instrumentalities in order to discover and remedy hazards and
defects.” Id. at 451. This duty “involve[s] more than merely remedying defective conditions
actually brought to its attention.” Id. at 454.2 It is not a leap to conclude that this duty includes
an obligation to reasonably inspect for fraying lines as is alleged here, since a frayed line was
responsible for the injury in Schultz.


2
  In Case v Consumers Power, 463 Mich. 1, 7-8, 8 n 8; 615 NW2d 17, the Supreme Court
clarified that a utility’s general duty is always one of reasonable care, but that where the risk
“involve[s] the dangers of unintended contact with high-voltage electricity,” the “specific
standard of care required to avoid breaching the general standard” includes “an obligation to
reasonably inspect and repair wires.” Where the danger is of a different magnitude, as in Case,
where the danger was merely of “stray voltage” affecting the milk production of dairy cows, the
Court held that only the general duty instruction should be given and it is for the jury to
determine what precise actions are required to meet the duty of reasonable care. Id. at 9-11.



                                                -6-
        This duty does not, however, include guarding or warning against every possible contact
with elevated power lines. In Chief Justice BRICKLEY’s lead opinion resolving the consolidated
cases in Groncki v Detroit Edison Co, 453 Mich. 644; 557 NW2d 289 (1996), the Michigan
Supreme Court rejected several claims involving incidents in which individuals accidentally
came in direct contact with power lines that were elevated and that were not alleged to be
defective or improperly maintained. Id. at 657, 660. The Court held that defendant could not
have foreseen that equipment would come into contact with its reasonably maintained elevated
powerlines. Id. Similarly, in Valcaniant v Detroit Edison Co, 470 Mich. 82, 84-85; 679 NW2d
689 (2004), the Michigan Supreme Court rejected a case in which the plaintiff was shocked
when the highest edge of a dump truck severed the overhead power lines. Again, the Court
explicitly noted that there were no allegations that the lines were not properly inspected and
maintained. Id. at 86.

        Consumers contends that this case is on all fours with Groncki and Valcaniant. We
disagree. Both cases are plainly distinguishable. First, in Groncki and Valcaniant the Court
specifically noted that the defendant’s duty to maintain the lines in reasonable condition was not
at issue. By contrast, in this case the state of repair of Consumers’ lines is directly at issue.3
Second, the allegation in this case is not that Consumers should have foreseen accidental contact
with an elevated power line; it is that Consumers should have foreseen accidental contact with a
power line that fell to the ground. The risks of accidental contact with a live power line
suspended in the air and accidental contact with a live power line on the ground are
fundamentally different.4

        Consumers argues that the unforeseeability of contact with a properly elevated power line
necessitates a finding that contact with a power line that has fallen to the ground is also
unforeseeable. However, this case bears no resemblance to the cases cited by defendant in which
a person using a large ladder or piece of industrial equipment made contact with a properly
maintained elevated power line well out of the reach of individuals passing by. Rather, it
involves the question whether Consumers breached its duty to reasonably maintain its power
lines and that as a result of that breach, a line fell to the ground, thereby creating a new and
distinct potential for electrocution.

       Moreover, it is reasonably foreseeable that persons in a residential area would act in
response to the emergency to aid a neighbor. Indeed, both Beam and Stutzman also attempted to
rescue Cooper. “[R]escuers, as a class, are foreseeable.” Solomon v Shuell, 435 Mich. 104, 135;
457 NW2d 669 (1990) (opinion by ARCHER, J).


3
  Plaintiff has not alleged that the lines should not have been placed where they were or that they
should have placed at a higher elevation, only that they should have been maintained so as not to
fall to the ground on a calm day.
4
  As stated by Chief Justice CARDOZO in an axiom familiar to any first-year law student: “[t]he
risk reasonably to be perceived defines the duty to be obeyed, and risk imports relation; it is risk
to another or to others within the range of apprehension.” Palsgraf v Long Island R Co, 248 NY
339, 344; 162 N.E. 99 (1928).



                                                -7-
       If the rescue attempt is itself is reasonable, then the rescuer is not deemed
       comparatively negligent merely for voluntarily exposing himself to an increased
       risk of harm in order to save another. The second step of the analysis is to
       determine whether the rescuer carried out the rescue attempt in a reasonable
       manner. If the rescuer did not, then the rescuer’s recovery is reduced by his
       comparative degree of fault. [Id. at 136.]5

While rescuers must act reasonably, whether they did so is a question of fact, not a question of
law. Id. at 135-136.6

       Defendant nevertheless argues that this case had to be dismissed because Cathy failed to
take reasonable care to avoid its wire that had fallen in Cooper’s yard. Even putting aside the
rescue doctrine, we reject this argument on both factual and legal grounds.

         We reject it factually because defendant may not simply wish away the many questions
of fact that are present in this case. Whether Cathy even understood that a power line had fallen
anywhere on Cooper’s property is a question of fact. She presumably saw what her husband saw
when looking out the window, which supports the view that she saw that a line was down.
However, Ralph testified that the only statement his wife made was that the “neighbor’s van is
on fire” and Cooper testified that Cathy called out to him that there was a “fire.” She made no
statement about a downed power line to anyone. In addition, no one testified that they called out
to her that a live power line had fallen. Second, even if she was aware that a line had fallen on
the van, there is no evidence that she saw the power line in the yard, let alone in her path. The
eyewitnesses all agreed that the only place the line could be seen was at Cooper’s van, a
significant distance from the dining room window that she was approaching. They unanimously
testified that it was very dark, that there was no sparking or fire in the area where Cathy was
walking, and that they had been unable to see the downed line in the grass where Cathy was
electrocuted or even anywhere in the yard until the glow and fire of her electrocution lit the area.

       We also reject the argument legally because Consumers is essentially claiming that this
case should be treated as a premises liability case and that the fallen power line was an open and
obvious hazard. However, the open and obvious doctrine has no applicability to this case. It is
axiomatic that only a party that owns or controls the subject property may assert that its duty was


5
  Two other Justices concurred in Justice ARCHER’S opinion in full. Justice BOYLE wrote a
separate concurrence signed by two other Justices in which she agreed that “the rescue doctrine
provides that a rescuer is not deemed comparatively negligent merely for exposing himself to an
increased risk of harm in order to save another so long as 1) it is not unreasonable to undertake
the rescue, and 2) the rescue is carried out in a reasonable manner.” Id. at 151 (concurring
opinion by BOYLE, J.). The seventh Justice did not disagree, but concluded that the erroneous
instruction was harmless. Id. at 153-154 (dissenting opinion by GRIFFIN, J.).
6
  That the reasonableness of a rescue is a question of fact holds true to the general principle that
the fact that a plaintiff was also negligent does not alter the nature of the defendant’s initial duty.
See Riddle v McLouth Steel Prods Corp, 440 Mich. 85, 98; 485 NW2d 676 (1992).



                                                 -8-
limited by the open and obvious doctrine. Had the estate sued the owner of the subject property,
the owner could properly argue that his duty is limited to dangers that are not open and obvious
and do not “give rise to a uniquely high likelihood of harm or severity of harm if the risk is not
avoided.” Lugo v Ameritech Corp, 464 Mich. 512, 518-519; 629 NW2d 384 (2001). However,
Consumers had neither ownership nor control of the property its power line fell onto and it may
not assert the legal privileges of that owner. The mere fact that the injury occurred on a third-
party’s premises does not transform a case about proper maintenance of elevated high power
lines into a premises liability case.

        We reverse and remand for further proceedings consistent with this opinion. 7 We do not
retain jurisdiction. As the prevailing party, the estate may tax costs. MCR 7.219.



                                                            /s/ Douglas B. Shapiro
                                                            /s/ Stephen L. Borrello




7
  To the extent that Consumers raises causation issues on appeal, Consumers did not raise these
issues below. An appellee need not file a cross-appeal to argue alternative reasons to affirm, but
the appellee must have presented the reasons to the trial court. Riverview v Sibley Limestone,
270 Mich. App. 627, 633 n 4; 716 NW2d 615 (2006). We decline to address these unpreserved
issues because they do not concern issues of law, are not necessary to the resolution of the
remaining issues, and our failure to rule on them will not work a manifest injustice. See Heydon
v MediaOne of Southeast Mich, Inc, 275 Mich. App. 267, 278; 739 NW2d 373 (2007).




                                               -9-